





























EXHIBIT 10.32
















MADISON GAS AND ELECTRIC COMPANY




DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN







Effective January 1, 2016






































1




--------------------------------------------------------------------------------




MADISON GAS AND ELECTRIC COMPANY

DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I - PURPOSE; EFFECTIVE DATE




1.1.

Purpose. The purpose of this MADISON GAS AND ELECTRIC COMPANY Defined
Contribution Supplemental Executive Retirement Plan (hereinafter, the “Plan”) is
to provide a select group of management and highly compensated employees of
Madison Gas and Electric Company (“MGE” or “Company”) and its selected
subsidiaries and/or affiliates, with enhanced and supplemental retirement
benefits.  It is intended that this Plan, by providing these supplemental
retirement benefits, will assist the Company in retaining and attracting
individuals of exceptional ability by providing them with these benefits.

1.2.

Effective Date.  The Plan shall be effective as of ­­­­ January 1, 2016.

1.3.

Plan Type.  For purposes of §409A, this Plan shall be considered a nonelective
account balance plan as defined in Treas. Reg. §1.409A -1(c)(2)(i)(B), or as
otherwise provided by the Code.




ARTICLE II - DEFINITIONS




For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:




2.1.

Account.  “Account” means the account maintained on the books of the Company
used solely to calculate the amount payable to each Participant under this Plan
and shall not constitute a separate fund of assets.

2.2.

Annual SERP Contribution.  “Annual SERP Contribution” means the Company
contribution credited to a Participant’s Account as described under Section 4.2,
below.

2.3.

Beneficiary.  “Beneficiary” means the person(s) designated by the Participant,
entitled under Article VI to receive any Plan benefits payable after the
Participant’s death.

2.4.

Board.  “Board” means the Board of Directors of the Company.

2.5.

Cause.  “Cause”, “For Cause”, or other similar term means “cause” as defined in
the Participant’s employment agreement, or in the absence of such definition,
shall mean the Participant’s:  (i) continued failure to obey reasonable
instructions of the person(s) to whom the Participant reports; (ii) continued
neglect of duties and responsibilities;  (iii) willful misconduct or other
actions in bad faith which are to the Company’s detriment;  (iv) breach of any
material covenant with the Company by which employee is bound, including without
limitation any confidentiality, intellectual property or non-solicitation
agreements with the





2




--------------------------------------------------------------------------------

Company (including without limitation the provisions contained herein), or (v)
violation of any provision of the Company’s written code of conduct.

2.6.

Change in Control.  “Change in Control” means the definition of Change in
Control as provided in the Participant's Key Employee Severance Agreement, as
amended from time to time.  

2.7.

Code.  “Code” means the Internal Revenue Code of 1986, as may be amended from
time to time.  Any reference in this Plan to “applicable guidance,” or other
similar term shall include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to or in connection with Section 409A
by the U.S. Department of Treasury or the Internal Revenue Service.

2.8.

Company.  “Company” means MADISON GAS AND ELECTRIC COMPANY, a Wisconsin based
company, and any directly or indirectly affiliated subsidiary corporations, any
other affiliate designated by the Board, or any successor to the business
thereof.

2.9.

Compensation.  “Compensation” means the annualized compensation for a
participant as set forth in Participation Agreement.  Compensation for each
successive year means the annualized, projected rate of compensation using the
Compensation Scale set forth in the Participation Agreement.

2.10.

Contribution Percentage.  “Contribution Percentage” means the percentage applied
to a Participant’s Compensation, based on Years of Participation, to determine
the amount of Annual SERP Contribution credited to a Participant’s Account as
set forth in the Participant’s Participation Agreement.

2.11.

Determination Date.  “Determination Date” means the last day of each calendar
year, or the date of a Participant's Separation from Service.

2.12.

Disability.   “Disability” means a physical or mental condition whereby the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.

2.13.

Interest.  “Interest” means the amount credited to a Participant’s Account on
each Determination Date which shall be as set forth in the Participant's
Participation Agreement.

2.14.

Participant.  “Participant” means any employee of the Company who is eligible,
pursuant to Section 3.1, below, to participate in this Plan, and is credited
with a Contribution under this Plan in accordance with Article 4, below.  Such
individual shall remain a Participant in this Plan for the period of deferral
and until such time as all vested benefits payable under this Plan have been
paid in accordance with the provisions hereof.

2.15.

Participation Agreement.  “Participation Agreement” means the supplement to this
Plan prescribed by the Company and signed by the Participant, indicating the
Company Contributions to be made to the Participant’s Account under this Plan,
and any additional terms or conditions established by the Company in its sole
discretion.





3




--------------------------------------------------------------------------------

2.16.

Plan.  “Plan” means this Madison Gas and Electric Company Defined Contribution
Supplemental Executive Retirement Plan as amended from time to time.

2.17.

Separation from Service.  “Separation from Service”, “termination of
employment”, or other similar term means the Participant’s “separation from
service” with the Company, for any reason, within the meaning of Section 409A of
the Code, and Treas. Reg. §1.409A-1(h) and other applicable guidance.

2.18.

Specified Employee  "Specified Employee" means a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of the
Company and its subsidiaries, as defined in the regulations issued under Code
Section 409A, as determined in accordance with the procedures established by the
Company.

2.19.

Year(s) of Participation.   “Year(s) of Participation” means the number of
consecutive twelve (12) month periods of service with the Company commencing
with the effective date of the Participant's Participation Agreement.  




ARTICLE III - ELIGIBILITY AND PARTICIPATION

3.1.

Eligibility.  Eligibility to participate in the Plan shall be limited to those
employees of the Company that are designated by the Board and, within the group
of select key employees of the Company who make up a group of management or
highly compensated employees consistent with maintaining this Plan as an
Unfunded Plan as provided in Section 10.1.

3.2.

Participation.  An employee’s participation in the Plan shall be effective upon
the employee first becoming eligible to participate, and the completion and
submission of any forms deemed necessary by the Company, including but not
limited to, a Participation Agreement.




ARTICLE IV - DEFERRED ACCOUNT

     

4.1.

Annual SERP Contributions.  The Annual SERP Contribution shall be determined by
the Company and shall be equal to the Participant’s Compensation, as stated in
the Participant's Participation Agreement, projected from initial participation
in this Plan for the then current year and multiplied by the Contribution
Percentage as set forth in the Participation Agreement.  A Participant must be
employed by the Company in the calendar year that any Contributions are credited
to the Participant’s Account.  

4.2.

Account.  Annual SERP Contributions and Interest shall be credited to the
Participant’s Account.  This Account shall be used solely to calculate the
amount payable to each Participant under this Plan and shall not constitute a
separate fund of assets.








4




--------------------------------------------------------------------------------




4.3.

Timing of Credits; Withholding.  Any Annual SERP Contributions shall be credited
to the Participant's Account as provided in Section 4.2 and 4.3.  Any
withholding of taxes or other amounts with respect to deferred Compensation that
is required by local, state or federal law shall be withheld in accordance with
applicable law from the Participant’s non-deferred Compensation to the maximum
extent possible, and any remaining amount shall reduce the Participant's
Account.  

4.4.

Determination of Account.  Each Participant’s Account as of each Determination
Date shall consist of the balance of the Account as of the immediately preceding
Determination Date, adjusted as follows:

(a)

Annual SERP Contributions.  Each Account shall be increased by any Annual SERP
Contributions credited since such prior Determination Date as set forth above in
sections 4.2 or as otherwise directed by the Company.

(b)

Distributions.  Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date.  

(c)

Interest.  As of each Determination Date, each Account shall be increased by the
Interest credited to such Account based on the value of the Account balance as
of the most recent Determination Date.  If a Determination Date occurs within
one year from the most recent Determination Date, such interest shall be
prorated based on the full months of employment during such period.  

4.5.

Vesting of Account.  Unless otherwise set forth in the Participant's
Participation Agreement, and subject to the provisions of Section 5.6, below,
each Participant shall be vested in the amounts credited to such Participant’s
Account and Interest thereon upon the earliest of the following:

(a)

Upon the completion of five (5) Years of Participation;

(b)

Death;

(c)

Disability; Or

(d)

Change in Control.




ARTICLE V – PAYMENT OF BENEFITS

5.1.

Normal Payment.  Unless otherwise provided by the Company in writing prior to
the commencement of participation, the vested portion of a Participant’s Account
shall be distributed to the Participant as of the first of the month next
following the later to occur of: (i) attaining age 60 or (ii) Participant’s
Separation from Service with the Company.  Except as modified by Section 5.4,
below, distribution of the vested portion of a Participant’s Account shall
commence as soon as practical after such date, and shall be made in the





5




--------------------------------------------------------------------------------

form set forth in section 5.5, but in no event later than ninety (90) days
following the later of (i) or (ii) above.

5.2.

Death Benefit.  Upon the death of a Participant prior to the commencement of
benefits under this Plan or after commencement but prior to the complete payment
from the Account, the Company shall pay to the Participant’s Beneficiary an
amount equal to the remaining unpaid vested Account balance in the form of a
lump sum payment as soon as practical following the Participant’s death.  

5.3.

Disability.  In lieu of any other benefit hereunder, if a Participant suffers a
Disability before the commencement of benefits under this Plan, the
Participant's Account will be paid in a lump sum as soon as practical after such
determination of Disability.

5.4.

Payments to Specified Employees.  Notwithstanding anything else to the contrary,
payments of benefits from the Account under Section 5.1, caused by a Separation
from Service and made to a Participant who is determined to meet the definition
of Specified Employee at the time of such Separation from Service shall commence
no earlier than six (6) months following the Separation from Service with the
Company.

5.5.

Form of Payment.  The Account shall be paid in the form of a 20-year certain
annuity, as determined by the Company in its sole discretion using the actuarial
and financial assumptions set forth in the Participation Agreement.  Interest on
the unpaid balance shall continue to accrue until all amounts are paid.     

5.6.

Forfeiture.  Notwithstanding anything else to the contrary, a Participant’s
benefits under this Plan shall be forfeited in the event that a Participant is
terminated for Cause.  Further, if at any time following the Separation from
Service or the commencement of benefits under this Plan, the Company learns that
the Participant engaged in conduct that would have constituted Cause had it been
known by the Company prior to such Separation from Service or commencement of
benefits, then any unpaid benefit under this Plan shall be forfeited and the
Company will have no further liability to the Participant under this Plan.   

5.7.

Withholding; Payroll Taxes.  The Company shall withhold from any payment made
pursuant to this Plan any taxes or other withholdings required to be withheld
from such payments under local, state or federal law.  The Company may
accelerate payment of all or a portion of the Participant's Account to pay any
taxes imposed under the Federal Insurance Contributions Act (FICA).  The Company
shall not have any liability to the Participant with respect to withholdings.

5.8.

Small Account.   If the Participant's vested, unpaid Account balance as of the
time the payments are to commence is less than $50,000, the unpaid, vested
Account shall be paid in a lump sum.

5.9.

Payment to Guardian.  If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Company may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person.  The
Company may require proof of incompetency, minority, incapacity or guardianship
as it may deem appropriate prior to





6




--------------------------------------------------------------------------------

distribution.  Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

5.10.

Effect of Payment.  The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

5.11.

Payments Upon Inclusion Under § 409A.  The Company may accelerate the time or
schedule of a payment to a Participant to pay an amount the Participant includes
in income as a result of the Plan failing to meet the requirements of Code
Section 409A.  Such payment shall not exceed the amount required to be included
in income as a result of the failure to comply with Code Section 409A.  




ARTICLE VI - BENEFICIARY DESIGNATION

6.1.

Beneficiary Designation.  Each Participant shall have the right, at any time, to
designate one (1) or more Beneficiaries (both primary as well as secondary) to
whom benefits under this Plan shall be paid in the event of Participant’s death
prior to complete distribution of the Participant’s vested Account balance.
 Each Beneficiary designation shall be in a written form prescribed by the
Company and shall be effective only when filed with the Company during the
Participant’s lifetime.  

6.2.

Changing Beneficiary.  Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Company.

6.3.

No Beneficiary Designation.  If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant predeceases the Participant or dies before
complete distribution of the Participant’s benefits, the Participant’s benefits
under this Plan shall be payable to the Participant’s surviving spouse, if any,
or then to the Participant’s estate.

6.4.

Effect of Payment.  Payment to the Beneficiary or the Participant’s estate shall
completely discharge the Company’s obligations under this Plan.




ARTICLE VII - ADMINISTRATION

7.1.

Company; Duties.  This Plan shall be administered by the Company.  The Company
(or its delegates) shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as they may arise in such administration.  

7.2.

Agents.  The Company may, from time to time, employ agents, including employees
of the Company, and delegate to them such administrative or other duties as are
required under the





7




--------------------------------------------------------------------------------

Plan and as it sees fit, and may from time to time consult with counsel who may
be counsel to the Company.

7.3.

Binding Effect of Decisions.  The decision or action of the Company with respect
to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.




ARTICLE VIII - CLAIMS PROCEDURE

8.1.

Claim.   Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as "Claimant"), or requesting
information under the Plan shall present the request in writing to the Company,
which shall respond in writing as soon as practical, but in no event later than
ninety (90) days after receiving the initial claim (or no later than forty-five
(45) days after receiving the initial claim regarding a Disability under this
Plan).




8.2.

Denial of Claim.  If the claim or request is denied, the written notice of
denial shall state:




(a)

The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

(b)

A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and

(c)

An explanation of the Plan's claim review procedure.  




8.3.

Review of Claim.  Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days (or one hundred and eighty (180) days
in the event of a claim regarding a Disability) may request a review by notice
given in writing to the Company.  Such request must be made within sixty (60)
days (or one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days (or one hundred
and eighty (180) days in the event of a claim regarding a Disability) after
receipt by the Company of Claimant's claim or request.  The claim or request
shall be reviewed by the Company which may, but shall not be required to, grant
the Claimant a hearing.  On review, the claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.      




8.4.

Final Decision.  The decision on review shall normally be made within sixty (60)
days (or forty-five (45) days in the event of a claim regarding a Disability)
after the Company's receipt of claimant's claim or request.  If an extension of
time is required for a hearing or other special circumstances, the Claimant
shall be notified and the time limit shall be one





8




--------------------------------------------------------------------------------

hundred twenty (120) days (or ninety (90) days in the event of a claim regarding
a Disability).  The decision shall be in writing and shall state the reasons and
the relevant Plan provisions.  All decisions on review shall be final and bind
all parties concerned.




8.5.

Claims Procedures Mandatory.  The internal claims procedures set forth in this
Section 8 are mandatory. If a Claimant fails to follow these claims procedures,
or to timely file a request for appeal in accordance with this Section 8, the
denial of the claim shall become final and binding on all persons for all
purposes.  Upon completion of these procedures, the Claimant may request
judicial review of the final decision on the claim. Any action brought by, or on
behalf of, a Claimant for Plan benefits must be filed not later than 12 months
after completion of the Plan's claims procedures.




ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

9.1.

Amendment.  The Company, acting through the Board or the Board’s authorized
delegate(s), may at any time amend the Plan in whole or in part by written
instrument, notice of which is given to all Participants and to any Beneficiary
receiving installment payments, provided, however, that no amendment shall
reduce the vested amount accrued in any Account as of the date such notice of
the amendment is given.  Notwithstanding the foregoing or any provision of the
Plan to the contrary, the Company may at any time (in its sole discretion and
without the consent of any Participant) modify, amend or terminate any or all of
the provisions of this Plan or take any other action, to the extent necessary or
advisable to conform the provisions of the Plan with Section 409A of the Code,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of this Plan or other action shall
adversely affect the rights of a Participant under the Plan. Termination of this
Plan shall not be a distribution event under the Plan unless otherwise permitted
under Section 409A.

9.2.

Termination of the Plan.  The Board may, in its sole discretion, terminate the
entire Plan, and require distribution of all benefits due under the Plan or
portion thereof, provided that:  

(a)

The termination of the Plan does not occur proximate to a downturn in the
financial health of the Company;

(b)

The Company also terminates all other plans or arrangements which are considered
to be of a similar type as defined in Treas. Reg. §1.409A -1(c)(2)(i), or as
otherwise provided by the Code, as this Plan;

(c)

No payments made in connection with the termination of the Plan shall occur
earlier than 12 months following the Plan termination date other than payments
the Plan would have made irrespective of Plan termination;

(d)

All payments made in connection with the termination of the Plan are completed
within 24 months following the Plan termination date;

(e)

The Company does not establish a new plan of a similar type as defined in Treas.
Reg. §1.409A -1(c)(2)(i), within 3 years following the Plan termination date;
and,





9




--------------------------------------------------------------------------------




(f)

The Company meets any other requirements deemed necessary to comply with
provisions of the Code and applicable regulations which permit the acceleration
of the time and form of payment made in connection with plan terminations and
liquidations.




ARTICLE X - MISCELLANEOUS

10.1.

Unfunded Plan.   This Plan is an unfunded and unsecured plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly-compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA.

10.2.

Trust.  The Company has entered into an agreement ("Trust Agreement") with U.S.
Bank, N.A., pursuant to which U.S. Bank, N.A., will serve as the trustee under
an irrevocable trust ("Trust") to be used in connection with the Plan.  The
Company intends to make contributions to the Trust which will be held by the
Trust and distributed in accordance with the terms of the Plan and the Trust
Agreement.  The Trust is intended to be a rabbi trust and the assets of the
Trust shall at all times be subject to the claims of the Company's general
creditors. Notwithstanding the existence of the Trust, the Plan is intended to
be "unfunded" for purposes of ERISA and shall not be construed as providing
income to Participants prior to the date that amounts deferred under the Plan
are paid.

10.3.

Section 409A of the Code.  The Company intends that the Plan comply with the
requirements of Section 409A of the Code and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Section 409A of the Code and shall
have no liability to any Participant for any failure to comply with Section 409A
of the Code.

10.4.

Company Obligation.  The obligation to make benefit payments to any Participant
under the Plan shall be an obligation solely of the Company with respect to the
deferred Compensation receivable from, and contributions by, the Company and
shall not be an obligation of another company.

10.5.

Unsecured General Creditor.  Neither the Company nor this Plan gives the
Participant any beneficial ownership interest in any assets of the Company.  To
the extent that any Participant or Beneficiary or other person acquires a right
to receive payments under the Plan, such right shall be no greater than the
right, and each Participant and Beneficiary shall at all times have the status,
of a general unsecured creditor of the Company.














10




--------------------------------------------------------------------------------

10.6.

Nonalienation/Nonassignability.  Except as may be required by law, neither the
Participant nor any Beneficiary shall have the right to, directly or indirectly,
alienate, assign, transfer, pledge, anticipate or encumber (except by reason of
death) any amount that is or may be payable hereunder, including in respect of
any liability of a Participant or Beneficiary for alimony or other payments for
the support of a spouse, former spouse, child or other dependent, prior to
actually being received by the Participant or Beneficiary hereunder, nor shall
the Participant’s or Beneficiary’s rights to benefit payments under the Plan be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of the Participant
or Beneficiary or to the debts, contracts, liabilities, engagements, or torts of
any Participant or Beneficiary, or transfer by operation of law in the event of
bankruptcy or insolvency of the Participant or any Beneficiary, or any legal
process.

10.7.

Not a Contract of Employment.  This Plan shall not constitute a contract of
employment between Company and the Participant.  Nothing in this Plan shall give
a Participant the right to be retained in the service of Company or to interfere
with the right of the Company to discipline or discharge a Participant at any
time.

10.8.

Protective Provisions.  A Participant will cooperate with Company by furnishing
any and all information requested by Company, in order to facilitate the payment
of benefits hereunder, and by taking such physical examinations as Company may
deem necessary and taking such other action as may be requested by Company.

10.9.

Governing Law.  The provisions of this Plan shall be construed and interpreted
according to the laws of the State of Wisconsin, without regard to conflicts of
laws principles, except as preempted by federal law.

10.10.

Validity.  If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

10.11.

Notice.  Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered, sent by registered or certified mail or
recognized overnight delivery service, or by electronic communication.  Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the third business day following the date shown on the postmark
on the receipt for registration or certification.  Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

















11




--------------------------------------------------------------------------------

10.12.

Successors.  The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of Company, and successors of any such corporation or
other business entity.

Madison Gas and Electric Company







BY:

/s/ Gary J. Wolter

Gary J. Wolter

Chairman, President and CEO




DATED:  5/13/16








12


